Smith, P. J.:
Libel has been defined as a malicious defamation, expressed either in printing or writing, tending to blacken the reputation of one who is alive, and to expose him to "public hatred, contempt or ridicule. We are unable to find any warrant in the. article published for the inference by the jury that the plain tiff was charged with being a prostitute; Any inference that she was a prostitute that may be drawn from the charge that she lived in a block which was the resort of prostitutes would seem to be fully counterbalanced by the fact that she was living there with her husband and daughter. The charge that she was the housekeeper of a man who himself was a criminal, does not authorize the inference that she was his mistress, or that she was a person of immoral character.
From the article published two facts might have been submitted to the jury. First, whether the allegation that plaintiff resided in a block which was the resort of prostitutes tended in any way to hold her up to ridicule or contempt. If so, the jury might have been instructed that she was entitled to damages. Second, whether the allegation that her husband had obtained a divorce from her, which was false, did impute to her a fault or wrong which would tend to hold her up to contempt and scorn in the community. If so, the jury might have been charged that she was entitled to damages for such publication.
Whatever may he the grievance of the daughter against this defendant, we can see no other cause of complaint which this plaintiff may have, and as these questions were not submitted to the jury for their determination,- the order for a new trial was properly granted and should be affirmed, with costs.
All concurred; Sewell, J., not sitting.
Order affirmed, with costs.